DETAILED ACTION
This Office Action is a Response to Applicant’s Arguments and Amendment submitted 02/01/2022.
	
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restriction
Applicant’s election without traverse of Group I, claims 1-15 in the reply filed on 02/01/22 is acknowledged.
Claims 16-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/01/2022.

Claim Rejections - 35 USC § 112
The rejection of claim(s) 1-15 in the previous Office Action under this section, 2nd paragraph (pre-AIA ) or subsection (b) (AIA ), for being indefinite is hereby withdrawn in view of Applicant’s Amendment.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-2 and 30-31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2008/0208329 A1 to Bishop et al. (hereinafter “Bishop”) in view of US 2010/0292780 A1 to Straubinger et al. (hereinafter “Straubinger”) (previously of record).
Regarding claim 1, Bishop discloses (see abstract; Figs. 16A-B, 34-37; and [0177], [0254]-[0276], & [0298]-[0312]) a method of loading a stented heart valve (100, Figs. 34-37, stented as per [0177] & Figs. 16A-B) into a delivery device (300) comprising: providing a delivery device (300), the delivery device including a handle (306) on a proximal end (302), a housing (307) on a distal end (304), and a shaft (301) extending therebetween (see Fig. 34 and [0255]); the stented heart valve including a radially compressible support stent (172, Fig. 16A), a replacement valve (174, Fig. 16A), a covering (cuff material 106, see [0152]), and a control member sewn through the covering (230 + 140, Fig. 36; see [0152], [0263] & [0298]-[0312]; members 140 sewn to cuff at [0152] and members 140 connect to deployment control wires 230 at [0152] which are described at [0298]-[0312]); pushing the stented heart valve into the housing of the delivery device (this is an inherent step to arrive at the configuration shown in Fig. 34); pulling the control member through the shaft and the handle of the delivery device (see Fig. 36; see [0263] & [0298]-[0312]); and engaging the control member with an engagement mechanism operably coupled to the handle of the delivery device to apply tension to the control member such that the crimped stented heart valve is retained within the housing (see [0302]-[0304]).
Bishop further discloses (claim 2) wherein the housing of the delivery device is generally conical in shape (indicated by #309) and includes a conical lumen therein, the conical lumen defined by a first internal diameter at a first end of the housing adjacent to the shaft and a larger second internal diameter at an open second end of the housing (see Figs. 35-36A); (claim 30) wherein the covering is made of cloth (see [0132]); and (claim 31) wherein the elongated control member extends through two ends of the handle (see Fig. 36).
Bishop fails to specifically disclose, with respect to claim 1, the step of crimping a stented heart valve with a crimping tool so that the crimped stented heart valve is pushed into the housing of the delivery device.  Straubinger discloses that it is well known in the art to crimp a stented heart valve with a crimping tool so that the crimped stented heart valve can be pushed and loaded into the housing of a delivery device (see [0005]/[0010]/[0012]/[0017]/[0023]) for the purpose of compressing the stent valve to a collapsed configuration so it can have a reduced diameter to fit within a delivery tool (see [0005]/[0010]/[0012]/[0017]/[0023]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Bishop’s method with the step of crimping as taught as being well known by Straubinger in order to compress the stent valve to a collapsed configuration so it can have a reduced diameter to fit within a delivery tool.

Allowable Subject Matter
Claims 3-15 and 26-29 and 33 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  with respect to claim 3, Bishop, the closest prior art of record, does not disclose how the control suture is passed through the instrument to place the control sutures within the control suture tubes.  None of the other prior art of record teaches or suggests the step of pulling the control suture through the instrument by inserting a stylet through the instrument in a shaft lumen in a first direction, grasping the control suture, and pulling the stylet tool in a second direction opposite the first direction.  In other words, the prior art fails to teach using a stylet to insert a control suture through an instrument by using the stylet tool to pull the control suture into the instrument.
The following is a statement of reasons for the indication of allowable subject matter:  with respect to claim 33, Bishop, the closest prior art of record, does not disclose wherein the engagement mechanism includes a trigger projecting through and to an outside of the handle for moving the engagement mechanism between the engaged configuration and the disengaged configuration, further wherein the engagement mechanism includes a first elongate gripper and a second elongate gripper, wherein the first and second elongate grippers both selectively clamp the elongate control member to transition between the engaged configuration and the disengaged configuration, wherein the first elongate gripper is on the trigger and the second elongate gripper is on the handle. None of the other prior art of record teaches or suggests this limitation.
Claim 32 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  with respect to claim 3, Bishop, the closest prior art of record, does not disclose wherein the housing has a proximal base portion fixed to and disposed about an exterior of the shaft via a central passage defined along the proximal base portion within which the shaft is inserted and an open distal end, wherein the conical lumen has a constant tapering diameter from the open distal end; further wherein the first internal diameter of the conical lumen is larger than a diameter of the central passage.  None of the other prior art of record teaches or suggests this limitation.

Response to Arguments
Applicant's arguments filed 02/01/2022 have been fully considered but they are not persuasive with respect to the claims as amended.  As discussed in the rejection above, Bishop (and Straubinger in combination) teaches a covering and a control member sewn through the covering, where as per [0152] the members 140 are formed to accept the deployment control wires therein, therefore the combination of the members 140 and the deployment control wires corresponds to the claimed “control member”.  Accordingly, Applicant’s arguments are not persuasive and the claims stand rejected.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN L DAVID whose telephone number is (571)270-5263. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN L DAVID/Primary Examiner, Art Unit 3771